UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INC. (Exact name of registrant as specified in its charter) Nevada20-2559624 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 29,395,553 common shares as of August 10, 2011. 1 ZAGG INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed & Reserved) 33 Item 5. Other Information 34 Item 6. Exhibits 34 2 ZAGG INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $1,299,097 in 2011 and $904,296 in 2010 Inventories Prepaid expenses and other current assets Related party other asset - Income tax receivable - Deferred income tax assets Total current assets Property and equipment, net of accumulated depreciation at $1,108,890 in 2011 and $852,018 in 2010 Goodwill - Intangible assets Related party note receivable - Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ Income taxes payable - Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable Sales returns liability Total current liabilities Deferred income tax liability Revolving line of credit - Noncurrent portion of note payable - Total liabilities Equity Stockholders' equity Common stock, $0.001 par value; 100,000,000 shares authorized; 29,316,648and 23,925,763 shares issued and outstanding, respectively Additional paid-in capital Cumulative translation adjustment ) ) Retained earnings Total stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ZAGG INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other (expense) income: Interest expense ) Interest and other income Total other expense ) Income before provision for income taxes Income tax provision ) Net income Net loss attributable to noncontrolling interest - - Net income attributable to stockholders $ Earnings per share attributable to stockholders: Basic earnings per share $ Diluted earnings per share $ See accompanying notes to condensed consolidated financial statements. 4 ZAGG INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation Excess tax benefits related to share-based payments ) - Depreciation and amortization Deferred income taxes ) - Amortization of deferred loan costs - Expense related to issuance of warrants Expense related to issuance of stock for consulting - Changes in operating assets and liabilities, net of acquisition: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) Other assets ) Accounts payable ) Income taxes payable ) - Accrued liabilities Accrued wages and wage related expenses Deferred revenues Sales return liability Net cash provided by (used in) operating activities ) Cash flows from investing activities Deposits on and purchase of intangible assets ) - Purchase of property and equipment ) ) Acquistion of iFrogz, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities Payment of debt issuance costs ) - Proceeds from term note payable - Proceeds from revolving credit facilities - Payments on revolving credit facilities ) Proceeds from exercise of warrants and options Excess tax benefits related to share-based payments - Net cash provided by financing activities Effect of foreign current exchange rates on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Cash paid during the period for taxes See accompanying notes to condensed consolidated financial statements. 5 ZAGG INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Supplemental schedule of noncashinvesting and financing activities For the Six Months Ended June 30, 2011: Issued 4,444,444 shares of common stock in connection with the purchase of iFrogz with a fair value of $46,199,995 (see Note 2). Conversion of related party other asset to related party note receivable of $3,899,910. See accompanying notes to condensed consolidated financial statements. 6 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NATURE OF OPERATIONS AND BASIS OF PRESENTATION ZAGG Inc. (the “Company” or “ZAGG”) provides innovative consumer products including films, skins, and audio and power solutions that protect, personalize and enhance the mobile experience.ZAGG's products are distributed worldwide under the following brands: invisibleSHIELD®, ZAGGskins™, ZAGGsparq™, ZAGGbuds™, ZAGG LEATHERskins™, ZAGGfolio™, ZAGGmate™, iFrogz™ and Earpollution™. The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the financial position, the results of operations and cash flows of the Company for the periods presented.The Company suggests that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s 2010 Annual Report on Form 10-K.Operating results for the interim periods are not necessarily indicative of the results that may be expected for the full year. The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. ACQUISITION OF IFROGZ On June 21, 2011, the Company and Reminderband Inc. dba iFrogz (“iFrogz”) and the owners of iFrogz, entered into a Stock Purchase Agreement pursuant to which ZAGG acquired 100% of the outstanding shares of iFrogz. The combination of ZAGG and iFrogz represents an opportunity to create a market leader in the mobile device accessories industry by building on complementary brands and increasing overall market share by growing product lines and expanding distribution. The Company purchased iFrogz for total consideration of $55,009,384 in cash and 4,444,444 shares of ZAGG common stock.The value of the shares of the Company’s common stock used in determining the purchase price was $12.60 per share, the closing price of the Company’s common stock on June 21, 2011.2,222,222 of the shares issued are subject to a 12-month “lock-up” transfer restriction following the date of acquisition and therefore, the fair value of these shares has preliminarily been determined considering the restriction (pending final valuation reports) resulting in a discount of 20.0% from the closing share price.The other 2,222,222 shares issued are subject to a 6-month “lock-up” transfer restriction following the date of acquisition in accordance with SEC Rule 144. The fair value of these shares has preliminarily been determined considering the restriction (pending final valuation reports) resulting in a discount of 15.0% from the closing share price. In addition, $5,000,000 of the cash consideration paid to the former owners of iFrogz was placed in an escrow account to cover any potential tax, legal, or other contingencies that could potentially arise relating to pre-acquisition events for which ZAGG is indemnified.If charges exceed $5,000,000 (not to exceed $15,000,000), ZAGG may recover these amounts through cash payments from the former owners of iFrogz or by cancelling an appropriate number of shares subject to the lockup to cover the charge.Subject to indemnity claims which may be asserted by ZAGG, the cash held in escrow will be released to the former owners of iFrogz 18 months after the acquisition date (December 21, 2012).Currently, the Company is not aware of any such contingencies or potential indemnity claims. The following summarizes the components of the purchase price Value of ZAGG shares issued: ZAGG shares issued with 6-month restriction $ ZAGG shares issued with 12-month restriction Cash consideration Total $ 7 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The total purchase price of $101,209,379 has been preliminarily allocated to tangible and intangible assets acquired and liabilities assumed based on their respective fair values (pending final valuation report).The excess of the purchase price over the fair value of tangible and intangible assets acquired and liabilities assumed was recorded as goodwill.Fair values assigned are based on reasonable methods applicable to the nature of the assets acquired and liabilities assumed.The following table summarizes the preliminary allocation of the purchase consideration: Cash and cash equivalents $ Trade receivables ($5,783,388 contractual gross receivables) Inventories Prepaid expenses Property and equipment Deposits Definite-lived identifiable intangible assets Indefinite-lived identifiable intangible assets Goodwill Current liabilities ) Total $ Due to the fact that the acquisition of iFrogz occurred in the current interim period and in light of the magnitude of the transaction, the Company’s fair value estimates for the purchase price, assets acquired, and liabilities assumed are preliminary and may change during the allowable measurement period.The allowable measurement period continues to the date the Company obtains and analyzes all relevant information that existed as of the date of the acquisition necessary to determine the fair values of the assets acquired and liabilities assumed, but in no case is to exceed more than one year from the date of acquisition (June 21, 2012).The Company is analyzing information to verify working capital accounts, taxes, and a final valuation report. As part of the acquisition of iFrogz, the Company incurred legal, accounting, and other due diligence fees that were expensed when incurred.Total fees incurred related to the acquisition of iFrogz for the three and six months ended June 30, 2011 were $1,816,075 and $1,825,089, respectively, which is included as a component of selling, general, and administrative expenses on the condensed consolidated statement of operations. Identifiable Intangible Assets Classes of acquired intangible assets include customer relationships, trademarks, non-compete agreements, and other intangibles.The fair value of the identifiable intangible assets was determined using various valuation methods, including the income and market approaches.For assets valued under the income approach, the estimate of the present value of expected future cash flows for each identifiable asset was based on discount rates which incorporate a risk premium to take into account the risks inherent in those expected cash flows.The expected cash flows were estimated using available historical data adjusted based on the Company’s historical experience and the expectations of market participants.The market approach was utilized to determine appropriate royalty rates applied to the valuation of the trademarks and patents.The preliminary amounts assigned to each class of intangible asset and the related preliminary weighted average amortization periods are as follows: Intangible asset class Weighted-average amortization period Customer relationships $ 8.0 years Trademarks (indefinite-lived) Indefinite Trademarks (definite-lived) 9.7 years Non-compete agreements 4.8 years Other 3.8 years Total $ 8 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Goodwill Goodwill represents the excess of the iFrogz purchase price over the fair value of the assets acquired and liabilities assumed. The Company believes that the acquisition of iFrogz will produce the following significant benefits: · Create Leading Mobile Device Accessories Company.The combination of ZAGG and iFrogz has created a leading mobile device accessories company with diverse, but complementary product lines, and a combined focus on creating both innovative and functional products in the ever evolving market of mobile device accessories. · Increased Market Presence.The combination of ZAGG and iFrogz has created an opportunity to capture additional market share domestically and globally from both existing and new customers. The Company believes that these primary factors support the amount of goodwill recognized as a result of the purchase price paid for iFrogz, in relation to the other acquired tangible and intangible assets. The goodwill acquired in the acquisition is deductible for income tax purposes and will be amortized over a period of 15 years. Results of Operations Included in the consolidated condensed statement of operations are net sales of $2,432,160 and net loss of $257,917 from iFrogz operations for the three and six months ended June30, 2011. Pro forma Results from Operations The following unaudited pro-forma results of operations for the three and six months ended June 30, 2011 and 2010 give pro forma effect as if the acquisition had occurred on January 1, 2010, after giving effect to certain adjustments including the amortization of intangible assets, interest expense, tax adjustments, specific transaction related expenses incurred prior to the execution date, and assumes the purchase price was allocated to the assets purchased and liabilities assumed based on their values at the date of purchase. 3 Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Net sales $ Net income $ For the three and six month ended June 30, 2011, pro forma net income includes projected amortization expense of $2,276,240 and $4,552,479, respectively.For the three and six months ended June 30, 2010, pro forma net income includes projected amortization expense of $1,685,382 and $3,570,764, respectively.The unaudited pro forma information is presented for illustrative purposes only and is not necessarily indicative of the operating results that would have occurred had the transaction been consummated for the dates indicated.Furthermore, such unaudited pro forma information is not necessarily indicative of future operating results of the combined companies, due to changes in operating activities following the purchase, and should not be construed as representative of the operating results of the combined companies for any future dates or periods. 9 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Segment Information Prior to the Company’s acquisition of iFrogz, the Company had one operating segment, consistent with the nature of its operations.Due to the acquisition, as of the date of these financial statements, management is in the process of evaluating the optimal internal reporting and organizational structure for the integration of iFrogz and expects to make a determination of Company’s operating segments during the three month period ending September 30, 2011. ACCOUNTS RECEIVABLE On May 13, 2009, the Company entered into an accounts receivable financing agreement with Faunus Group International, Inc. (“FGI”).Under the agreement, the Company could offer to sell its accounts receivable to FGI each month during the term of the Agreement, up to a maximum amount outstanding at any time of $4,000,000.The Company could sell accounts receivable to FGI on either a credit approved or full recourse basis.Credit approved invoices were sold to FGI with no recourse, and FGI accepted all credit default risk on invoices sold under the credit approved terms.The Company accounted for the sale of the credit approved invoices as a reduction to accounts receivable.Under the terms of the agreement, the Company was charged a monthly collateral management fee of 0.87% of the average monthly outstanding balance and interest at 7% per annum.The term of the agreement was for a period of four years.Amounts sold under the financing agreement during the six months ended June 30, 2010, were $5,988,875.However, effective May 12, 2010, the Company terminated the receivable financing agreement with FGI and incurred a termination fee of $75,000 to FGI that was recorded as interest expense in the accompanying condensed consolidated statement of operations in full satisfaction of the Company’s obligations under the agreement. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets are summarized in the table below: June 30, 2011 December 31, 2010 Interest and other receivables $ $ Inventory deposits Other Total prepaid expenses and other current assets $ $ INVENTORIES At June 30, 2011, and December 31, 2010, inventories consisted of the following: June 30, 2011 December 31, 2010 Finished goods $ $ Raw materials Total inventory $ $ ASSET PURCHASE CREDITS The Company entered into a nonmonetary exchange transaction with Argent Trading Inc. (“Argent”) whereby the Company transferred inventory, during the second quarter of 2011, with a carrying value of $986,397 to Argent in exchange for asset purchase credits with a face value of $1,350,000.The credits can be used for the purchase of goods or services from certain vendors until March 1, 2016, when the unused asset purchase credits expire. The Company accounted for this nonmonetary transaction based on the fair value of the inventory transferred as the inventory’s fair value was more clearly evident than fair value of the asset purchase credits.The Company determined that the inventory had a fair value of $784,515 at the date of the transfer and thus recorded an impairment loss on the inventory of $201,882, which is recorded as a component of cost of sales in the accompanying condensed consolidated statement of operations.These asset purchase credits of $784,515 will be utilized as the asset purchase credits are applied in future periods.The Company evaluates the recoverability of the credits on a quarterly basis and expects to utilize all credits recorded prior to their expiration in March 2016. As of June 30, 2011, no asset purchase credits had been applied. 10 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) INTANGIBLE ASSETS Definite-lived Intangibles Definite-lived intangibles as of June 30, 2011 and December 31, 2010 were as follows: As of June 30, 2011 Gross Carrying Amount Accumulated Amortization Net Carrying Amount Weighted Average Amortization Period Customer relationships $ 8.0 years Non-compete agreements 4.8 years Trademarks 9.7 years Other 3.8 years HzO Technology 5.0 years Internet address 10.0 years Patents 14.0 years Total amortizable assets $ 7.7 years As of December 31, 2010 Gross Carrying Amount Accumulated Amortization Net Carrying Amount Weighted Average Amortization Period Internet address $ 10.0 years Patents - 14.0 years Total amortizable assets $ 13.8 years Customer relationships, trademarks, and other intangibles are amortized consistent with their expected future cash flows over their estimated useful life, which results in accelerated amortization.The remaining definite-lived intangible assets are amortized using the straight line method over their estimated useful life.For the three and six months ended June 30, 2011, amortization expense was $709,596 and $759,702, respectively as compared to $3,106 and $6,332 for the same periods in 2010, respectively. Customer relationships, trademarks, and intangibles included in other are being amortized on an accelerated basis consistent with their expected future cash flows, which results in accelerated amortization. Amortization expense is recorded as a component of selling, general, and administrative expense. Estimated future amortization expense is as follows: Remaining 2011 $ Thereafter Total $ 11 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Indefinite-lived Intangibles The gross carrying amount of indefinite-lived intangibles as of June 30, 2011 and December 31, 2010 were as follows: June 30, 2011 December 31, 2011 Trademarks $ $ - Patent application costs Total non-amortizable assets $ $ DEBT AND LETTERS OF CREDIT Term Loan and Revolving Credit Facility On June 21, 2011 and in conjunction with the acquisition of iFrogz, the Company entered into a financing agreement (the “Financing Agreement”) led by Cerberus Business Finance, LLC (“Cerberus”) and PNC Bank National Association (“PNC”), which is acting as the administrative bank.The Financing Agreement consists of a $45,000,000 term loan (“Term Loan”), a $45,000,000 revolving credit facility (“Revolving Credit Facility”), and a $5,000,000 letters of credit facility, which is a subset of the $45,000,000 Revolving Credit Facility.The Company’s obligations under the Financing Agreement were secured by all or substantially all of the Company’s assets.The Term Loan matures on July 20, 2016, and the Revolving Credit Facility and letters of credit mature on July 20, 2014. As of June 30, 2011, the entire Term Loan was outstanding, $21,001,200 of the Revolving Credit Facility was outstanding, and no letters of credit were outstanding. At the election of the Company, borrowings under the Financing Agreement bear interest at either the Reference Rate plus an applicable margin or the Eurodollar Rate plus an applicable margin, both as defined in the Financing Agreement.All current borrowings were made under the Reference Rate, which is calculated as the greater of (1) 2.75%, (2) the Federal Funds Effective Rate plus 0.50%, (3) the Eurodollar Rate plus 1.00%, or (4) the rate of interest publicly announced by PNC Financial Service Group, Inc. as its reference rate, base rate, or prime rate.The applicable margin for the Reference Rate is 4.00%.At June 30, 2011, the weighted average interest rate on all outstanding borrowings was 7.25%. There are no scheduled payments on either the Term Loan or Revolving Credit Facility prior to maturity.However, the Financing Agreement calls for prepayment of the Term Loan if certain conditions are met.The prepayment requirement commences with the fiscal year ended December 31, 2011, and is calculated based on a percentage of “excess cash flow” as defined in the Financing Agreement.Payment is required to be made within ten days of issuing the year-end consolidated financial statements.Based on current projections, the Company estimates that a prepayment of $3,808,821 will be required to be made during March 2012.This amount has been classified as current in the condensed consolidated balance sheet, while the remaining Term Loan balance and Revolving Credit Facility balance is classified as noncurrent. Starting July 1, 2011, the Company will pay an unused line fee based on a rate of 0.375% against the excess of $45,000,000 over the average principal amount for the month. The Company incurred and capitalized $2,537,940 direct and incremental costs related to the issuance of the Term Loan and Revolving Credit Facility.Of the total amount incurred, $1,699,345 was directly related to the Term Loan and $838,595 was directly related to the Revolving Credit Facility.As neither debt instrument has a mandatory payment schedule and the entire balance of each is due at maturity, the Company amortizes these deferred loan costs on a straight-line basis over the respective terms of the loan:the Term Loan is being amortized through June 20, 2016 and the Revolving Credit Facility through June 20, 2014.For the quarter ended June 30, 2011, the Company amortized $16,953 of these loan costs, which is included as a component of interest expense in the condensed consolidated statement of operations.The carrying value of deferred loan costs at June 30, 2011 was $2,520,987 and is included as a component of noncurrent other assets in the condensed consolidated balance sheet. 12 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) US Bank Line of Credit Effective May 13, 2010, the Company entered into a Loan Agreement (the “Loan Agreement”) with U.S. Bank National Association (“US Bank”).The Loan Agreement provided for revolving loans and other financial accommodations to or for the benefit of the Company of up to $5,000,000, to be used for working capital and other corporate purposes.The Company’s obligations under the Loan Agreement and all related agreements were secured by all or substantially all of the Company’s assets.The obligation of U.S. Bank to make advances under the Loan Agreement was subject to the conditions set forth in the Loan Agreement.The Loan Agreement and the credit facility were to mature on May 13, 2011. On March 8, 2011, the Company entered into an Amended and Restated Loan Agreement (the “Amended and Restated Loan Agreement”) with U.S. Bank which provided for revolving loans and other financial accommodations to or for the benefit of the Company of a principal amount not to exceed $20,000,000.Advances under the Amended and Restated Loan Agreement bear interest at LIBOR plus 1.75%.The Amended and Restated Loan Agreement required the Company to maintain a fixed charge coverage ratio of no less than 1.25 to 1.00 measured quarterly on a trailing twelve month basis and a leverage ratio of no greater than 2.5 to 1.0 measured quarterly on a trailing twelve month basis.The Amended and Restated Loan Agreement and the credit facility were to mature on March 15, 2012. On June 21, 2011 the Company paid off the entire outstanding balance on the line of credit and the Loan Agreement with U.S. Bank was terminated. (9)NONCONTROLLING INTEREST Noncontrolling interests are classified in the condensed consolidated statements of operations as part of net income attributable to stockholders and the accumulated amount of noncontrolling interests is included in the consolidated balance sheets as part of equity. If a change in ownership of a consolidated subsidiary results in loss of control and deconsolidation, any retained ownership interests are remeasured with the gain or loss reported in net earnings. The value of the noncontrolling interest in the consolidated financial statements primarily represents the Series A Preferred Stock in HzO, Inc. (“HzO”) held by Northeast Maritime Institute, Inc. (“NMI”).The Company is the holder of the balance of the HzO Series A Preferred Stock.The Series A Preferred Stock in HzO has the same voting rights as HzO Common Stock and has one vote for each share of Series A Preferred Stock.The Series A Preferred Stock is convertible into Common Stock of HzO, at the option of the holder, at a fixed conversion ratio of one share of Series A Preferred Stock to one share of Common Stock.All outstanding Series A Preferred Stock shares are redeemable at any time after August 21, 2014 at the election of at least two-thirds of the Series A Preferred Stock holders.As the Company holds at least one-third of the HzO Series A Preferred Stock, it can control the redemption of the HzO Series A Preferred Stock and therefore the associated noncontrolling interest is recorded within permanent equity.The Series A Preferred Stock is redeemable at the fixed price of $0.4752 per share.As of June 30, 2011, the Company and NMI held 6.6 million and 11.1 million shares of HzO Series A Preferred Stock, respectively.However, 2.1 million shares of the 11.1 million shares of HzO Series A Preferred Stock issued to NMI are held in escrow pending a future event.Holders of HzO Series A Preferred Stock are entitled to receive dividends annually at a stated dividend rate of $0.038 per share when, as, and if declared by the Board of Directors of HzO.No dividends had been declared as of June 30, 2011.The Company held a call option to acquire all of NMI’s equity interests and rights in HzO for $2,500,000 that expired on May 27, 2011 without being exercised.The Company holds a further call option to acquire all of NMI’s and its principal’s equity interests and rights in HzO for $3,000,000, which is exercisable any time through October 1, 2013.The Company also has the right of first refusal if NMI has an offer to purchase its interests in HzO.The call option does not meet the definition of a derivative, and therefore it is not marked to fair value at each period end. Noncontrolling interest consists of a 47% equity interest in the HzO subsidiary held by third parties, excluding shares of HzO Series A Preferred Stock held in escrow.The Company is consolidating HzO because it is a variable interest entity for which the Company is the primary beneficiary. (10)COMPREHENSIVE INCOME The following table summarizes the components of comprehensive income for the three and six months ended June 30, 2011 and 2010: Three Months Ended June 30, 2011 June 30, 2010 Net income $ $ Foreign currency translation gain Comprehensive income Comprehensive loss attributable to noncontrolling interest ) — Comprehensive income attributable to stockholders $ $ 13 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Six Months Ended June 30, 2011 June 30, 2010 Net income $ $ Foreign currency translation gain (loss) ) Comprehensive income Comprehensive loss attributable to noncontrolling interest ) — Comprehensive income attributable to stockholders $ $ (11)STOCK-BASED COMPENSATION Common Stock Options – For the three and six months ended June 30, 2011, the Company granted zero and 92,541 stock option awards respectively. For the three and six months ended June 30, 2010, the Company granted 7,000 and 778,500 stock option awards, respectively.For awards granted during the six months ended June 30, 2011, the weighted-average fair value per unit was $4.98.For awards granted in the three and six months ended June 30, 2010, the weighted average fair value per unit was $1.91 and $1.62 respectively. The fair value for stock options granted is calculated using the Black-Scholes option-pricing model on the date of grant. For the three and six months ended June 30, 2011 and 2010, the following assumptions were used in determining the fair value: Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Expected dividend yield % % N/A % Risk-free interest rate % % N/A % Expected term (years) 3.5 years 3.5 years N/A 3.5 years Expected volatility % % N/A % The Company recorded share-based compensation expense only for those options that are expected to vest.The estimated fair value of the stock options is recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award.During the three and six months ended June 30, 2011 the Company recorded equity-based compensation expense related to stock options of $1,836,453 and $2,099,329, respectively. During the three and six months ended June 30, 2010 the Company recorded equity-based compensation expense related to stock options of $234,881 and $432,935, respectively. During the second quarter of 2011, the Company incurred a charge of $1,560,443 related to the modification of a previously granted stock option, which is included as a component of selling, general and administrative expenses and additional paid in capital in the accompanying condensed consolidated financial statements. Warrants - During the three months ended June 30, 2011 and 2010, the Company made no issuances of warrants. For the three months ended June 30, 2011 and 2010, the Company recorded expense of zero and $44,312, respectively for warrants issued previously that were not fully vested. During the six months ended June 30, 2011, the Company issued warrants for investor relations consulting services for 50,000 common shares, exercisable at $9.05 per share expiring in 5 years and which vested upon issuance.The warrant grant was valued using the Black-Scholes option pricing model based on the fair value of the Company’s common stock on the date of grant, expected term equal to the contractual term, expected volatility weighted between the Company’s historical volatility and the average historical volatility of similar entities with publicly traded shares over the expected term, and risk-free rate for the expected term based on the U.S. Treasury yield curve on the grant date.For the six months ended June 30, 2011, the Company recorded expense of $318,239 for these warrants.The Company had also issued warrants for investor relations consulting services during the six months ended June 30, 2010 for 100,000 common shares exercisable at $2.58 per share expiring in 5 years and vesting equally over the 12 month period from the grant date.Each vesting tranche of the warrants was independently valued using the Black-Scholes option pricing model with separate assumptions for each tranche based on the fair value of the Company’s common stock on each vesting date, expected term equal to the remaining contractual term on each vesting date, expected volatility weighted between the Company’s historical volatility and the average historical volatility of similar entities with publicly traded shares over the expected term for each vesting date, and risk-free rate for the expected term based on the U.S. Treasury yield curve in effect with a period that approximates the remaining contractual term for each vesting date.For the six months ended June 30, 2011 and 2010, the Company recorded expense of $58,512 and $74,799, respectively for these warrants. The fair value of warrants has been estimated as of the vesting date using the Black-Scholes option pricing model.For the six months ended June 30, 2011, the following assumptions were used in determining the fair value: Six months ended June 30, 2011 Six months ended June 30, 2010 Expected dividend yield % % Risk-free interest rate % % Expected term (years) 4.9 years 4.8 years Expected volatility % % 14 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Restricted Stock - The Company granted zero and 237,800 shares of restricted stock during the three and six months ended June 30, 2011. There were no shares of restricted stock granted during the six months ended June 30, 2010. The restricted stock was estimated to have a weighted-average fair value per unit of $7.11 for the six months ended June 30, 2011. The fair value of the restricted stock granted is based on the closing share price of the Company’s common stock on the date of grant. The shares of restricted stock vest annually on a straight-line basis over a 3 year vesting term. The Company recorded share-based compensation expense only for those shares of restricted stock that are expected to vest.The estimated fair value of the restricted stock is recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award.During the three and six months ended June 30, 2011, the Company recorded equity-based compensation expense of $128,156 and $169,058, respectively, which is included as a component of selling, general and administrative expense. (12)INCOME TAXES The Company’s effective tax rate was 36.5% and 37.6% for the three months ended June 30, 2011 and 2010, respectively.The Company’s effective tax rate was 34.5% and 37.6% for the six months ended June 30, 2011 and 2010, respectively.The Company’s effective tax rate will generally differ from the U.S. Federal Statutory rate of 35%, due to state taxes, permanent items and favorable tax rates associated with certain earnings from the Company’s operations in Ireland and France.All earnings at foreign location are considered to be permanently re-invested for tax purposes. (13)EARNINGS PER SHARE Basic earnings per common share excludes dilution and is computed by dividing net income attributable to stockholders by weighted average number of shares of common stock outstanding during the period.Diluted earnings per common share reflect the potential dilution that could occur if stock options or other common stock equivalents were exercised or converted into common stock. The dilutive effect of stock options or other common stock equivalents is calculated using the treasury stock method. The following is a reconciliation of the numerator and denominator used to calculate basic earnings per share and diluted earnings per share for the three and six months ended June 30, 2011 and 2010: Three months ended June 30, 2011 Three months ended June 30, 2010 Net income attributable to stockholders $ $ Weighted average shares outstanding Dilutive effect of warrants, restricted stock and stock options Diluted shares Earnings per share attributable to stockholders: Basic $ $ Dilutive $ $ 15 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Six months ended June 30, 2011 Six months ended June 30, 2010 Net income attributable to stockholders $ $ Weighted average shares outstanding Dilutive effect of warrants, restricted stock and stock options Diluted shares Earnings per share attributable to stockholders: Basic $ $ Dilutive $ $ For the three months ended June 30, 2011 and 2010, warrants, restricted stock, and stock options to purchase 101,541, and 1,373,833, respectively, were not considered in calculating diluted earnings per share because the warrant or stock option exercise prices or the total expected proceeds under the treasury stock method for the warrants, restricted stock, or stock options was greater than the average market price of common shares during the period and, therefore, the effect would be anti-dilutive. For the six months ended June 30, 2011 and 2010, warrants, restricted stock, and stock options to purchase 128,889, and 1,398,833, respectively, were not considered in calculating diluted earnings per share because the warrant or stock option exercise prices or the total expected proceeds under the treasury stock method for the warrants, restricted stock, or stock options was greater than the average market price of common shares during the period and, therefore, the effect would be anti-dilutive. (14)FAIR VALUE MEASURES Fair Value of Financial Instruments - At June 30, 2011, and December 31, 2010, the Company’s financial instruments included cash and cash equivalents, accounts receivable, accounts payable, related party receivable, a line of credit with US Bank (as of December 31, 2010 only), a Revolving Credit Facility (as of June 30, 2011 only), and a Term Loan (as of June 30, 2011 only). The carrying amounts of cash and cash equivalents, accounts receivable and accounts payable approximate fair value due to the short-term maturities of these financial instruments.The carrying value of the debt balances approximate fair value because the variable interest rates approximate current market rates. Fair Value Measures - The Company measures at fair value certain financial and non-financial assets by using a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, essentially an exit price, based on the highest and best use of the asset or liability. The levels of the fair value hierarchy are: Level 1 — Quoted market prices in active markets for identical assets or liabilities; Level 2 — Significant other observable inputs (e.g., quoted prices for similar items in active markets, quoted prices for identical or similar items in markets that are not active, inputs other than quoted prices that are observable such as interest rate and yield curves, and market-corroborated inputs); and Level 3 — Unobservable inputs in which there is little or no market data, which require the reporting unit to develop its own assumptions. At June 30, 2011, and December 31, 2010, the following financial assets and liabilities were measured at fair value on a recurring basis using the type of inputs shown: Fair Value Measurements Using: June 30, 2011 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents $ $ — — 16 ZAGG INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Fair Value Measurements Using: December 31, 2010 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents $ $ — — The majority of the Company’s non-financial instruments, which include intangible assets, goodwill, inventories, property and equipment, and asset purchase credits are not required to be carried at fair value on a recurring basis. However, if certain triggering events occur such that a non-financial instrument is required to be evaluated for impairment, based upon a comparison of the non-financial instrument’s fair value to its carrying value, an impairment is recorded to reduce the carrying value to the fair value, if the carrying value exceeds the fair value. At June 30, 2011 and December 31, 2010, there were no non-financial instruments that were required to be re-measured at fair value on a recurring basis. (15)CONCENTRATIONS Concentration of credit risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable.The Company places its cash with high credit quality financial institutions.The Company maintains its cash in bank deposit accounts, which, at times, exceed federally insured limits. The Company has not experienced any losses in such accounts through June 30, 2011. At June 30, 2011, and December 31, 2010, approximately 61% and 64%, respectively, of the balance of accounts receivable was due from two customers.No other customer account balances were more than 10% of accounts receivable.If one or more of the Company’s significant customers were to become insolvent or were otherwise unable to pay for the products provided, it would have a material adverse effect on the Company’s financial condition and results of operations. Concentration of supplier The Company purchases its raw materials related to the invisibleSHIELD product line primarily from one source.Management is aware of similar raw materials that would be available from other sources if required and has current plans to immediately engage such resources if necessary.A change in supplier, however, could cause a delay in manufacturing and a possible loss of sales, which could adversely affect operating results. In addition, iFrogz purchases all inventory through a third party sourcing Company.Management is aware of other manufacturing sources that it could utilize if there was a disruption in the operations of the third party sourcing Company.A change in the sourcing Company, however, could cause a delay in manufacturing and a possible loss of sales, which could adversely affect operating results. Concentration of sales For the three months ended June 30, 2011, one customer accounted for 24%, and another customer accounted for 13% of the Company’s sales.No other customer account balances were more that 10% of sales.For the three months ended June 30, 2010, one customer accounted for 38% of the Company’s sales.If the Company loses one or more of the Company’s significant customers, it would have a material adverse effect on the Company’s financial condition and results of operations. The percentage of sales by geographic region for the three months ended June 30, 2011 and 2010, was approximately: Three months ended June 30, 2011 Three months ended June 30, 2010 United States 90
